 
 
III 
111th CONGRESS 
2d Session 
H. CON. RES. 266 
IN THE SENATE OF THE UNITED STATES 
 
August 2, 2010 
Received 
 
 
August 5, 2010 
Referred to the Committee on Foreign Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Taiwan should be accorded observer status in the International Civil Aviation Organization (ICAO). 
 
 
Whereas the Convention on International Civil Aviation, signed in Chicago, Illinois, on December 7, 1944, and entered into force April 4, 1947, approved the establishment of the International Civil Aviation Organization (ICAO), stating “The aims and objectives of the Organization are to develop the principles and techniques of international air navigation and to foster the planning and development of international air transport so as to … meet the needs of the peoples of the world for safe, regular, efficient and economical air transport”; 
Whereas following the terrorist attacks of September 11, 2001, the ICAO convened a High-level Ministerial Conference on Aviation Security that endorsed a global strategy for strengthening aviation security worldwide and issued a public declaration that “a uniform approach in a global system is essential to ensure aviation security throughout the world and that deficiencies in any part of the system constitute a threat to the entire global system”, and that there should be a commitment to “foster international cooperation in the field of aviation security and harmonize the implementation of security measures”; 
Whereas, on January 22, 2010, the Secretary General of the ICAO stated, “The attempted sabotage of Northwest Airlines Flight 253 on 25 December [2009] is a vivid reminder that security threats transcend national boundaries and can only be properly addressed through a global strategy based on effective international cooperation.”; 
Whereas the Taipei Flight Information Region, under the jurisdiction of the Republic of China (Taiwan), covers an airspace of 176,000 square nautical miles and provides air traffic control services to over 1,350,000 flights annually along 12 international and 4 domestic air routes; 
Whereas over 174,000 international flights carrying more than 35,000,000 passengers travel to and from Taiwan annually, reflecting its importance as an air transport hub linking Northeast and Southeast Asia; 
Whereas a total of 30 airlines, 23 of which are foreign-owned, provide scheduled flights to Taiwan; 
Whereas airports in Taiwan handle more than 1,580,000 metric tons of air cargo annually; 
Whereas Taiwan Taoyuan International Airport was ranked in 2009 by the Airports Council International as the world's 8th and 18th largest airport by international cargo volume and number of International passengers respectively; 
Whereas exclusion from the ICAO since 1971 has impeded the efforts of the Government of Taiwan to maintain civil aviation practices that comport with evolving international standards, due to its inability to contact the ICAO for up-to-date information on aviation standards and norms, secure amendments to the Organization’s regulations in a timely manner, obtain sufficient and timely information needed to prepare for the implementation of new systems and procedures set forth by the ICAO, receive technical assistance in implementing new regulations, and participate in technical and academic seminars hosted by the ICAO; 
Whereas, despite these impediments and irrespective of its inability to participate in the ICAO, the Government of Taiwan has made every effort to comply with the operating procedures and guidelines set forth by the organization; 
Whereas, despite this effort, the exclusion of Taiwan from the ICAO has prevented the organization from developing a truly global strategy to address security threats based on effective international cooperation, thereby hindering the fulfillment of its overarching mission to “meet the needs of the peoples of the world for safe, regular, efficient and economical air transport”; 
Whereas the United States, in the 1994 Taiwan Policy Review, clearly declared its support for the participation of Taiwan in appropriate international organizations, in particular, on September 27, 1994, with the announcement by the Assistant Secretary of State for East Asian and Pacific Affairs that, pursuant to the Review and recognizing Taiwan's important role in transnational issues, the United States “will support its membership in organizations where statehood is not a prerequisite, and [the United States] will support opportunities for Taiwan's voice to be heard in organizations where its membership is not possible”; 
Whereas section 4(d) of the Taiwan Relations Act (22 U.S.C. 3303(d)) declares, “Nothing in this Act may be construed as a basis for supporting the exclusion or expulsion of Taiwan from continued membership in any international financial institution or any other international organization.”; and 
Whereas ICAO rules and existing practices have allowed for the meaningful participation of noncontracting countries as well as other bodies in its meetings and activities through granting of observer status: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)meaningful participation by the Government of Taiwan as an observer in the meetings and activities of the International Civil Aviation Organization (ICAO) will contribute both to the fulfillment of the ICAO’s overarching mission and to the success of a global strategy to address aviation security threats based on effective international cooperation; 
(2)the United States Government should take a leading role in gaining international support for the granting of observer status to Taiwan in the ICAO for the purpose of such participation; and 
(3)the United States Department of State should provide briefings to or consult with Congress on any efforts conducted by the United States Government in support of Taiwan’s progress toward observer status in the ICAO. 
 
  Passed the House of Representatives July 29, 2010. Lorraine C. Miller, ClerkRobert F. Reeves, Deputy Clerk   
